Exhibit 10.2

NOTE PURCHASE AGREEMENT

This Note Purchase Agreement (the “Agreement”), dated as of June 26, 2009, is by
and between Quantum Corporation, a Delaware corporation (the “Purchaser”), and
Tennenbaum Multi-Strategy Master Fund, a Cayman Islands partnership trust (the
“Seller”).

RECITAL

WHEREAS, the Purchaser desires to purchase $50,720,000 in aggregate principal
amount of its 4.375% Convertible Subordinated Notes (the “Notes”) and all rights
attendant to the Notes from the Seller at a price of $950.00 per $1,000.00 of
aggregate principal amount, for an aggregate purchase price of $48,184,000, plus
any accrued and unpaid interest on the Notes, and the Seller hereto desires that
the Purchaser purchase the Notes.

AGREEMENT

NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties agree, jointly and not severally, as follows:

1. Purchase of the Notes. The Seller hereby agrees to sell to the Purchaser, and
the Purchaser agrees to purchase from the Seller, all of the Notes, including
all rights attendant to the Notes, for an aggregate purchase price of
$48,184,000 plus any accrued and unpaid interest on the Notes to and including
the Closing Date (as defined below) (the “Purchase Price”). On July 1, 2009 (the
“Closing Date”), the Purchaser shall pay the Purchase Price to the Seller by
wire transfer of immediately available funds to an account designated by the
Seller. On the Closing Date, the Seller shall transfer the Notes to the
Purchaser.

2. Representations by the Seller. The Seller represents and warrants to the
Purchaser that the Seller beneficially owns the Notes and has the absolute and
unrestricted right, power and authority to sell, transfer and assign the Notes
to the Purchaser pursuant to this Agreement, in each case free and clear of any
liens, claims, pledges, options, rights of first offer, rights of first refusal
or other encumbrances (collectively, “Liens”). The Seller further represents and
warrants to the Purchaser that (i) upon consummation of the purchase and sale of
the Notes as provided in this Agreement, the Purchaser shall receive good and
marketable title to the Notes, free and clear of any Liens, other than any Liens
created by the Purchaser, and (ii) no consent, approval or authorization of or
notice to any third party is necessary in connection with the sale, purchase or
delivery of the Notes as provided herein.

3. Miscellaneous.

(a) This Agreement may be amended only by written agreement between the
Purchaser and the Seller.

(b) This Agreement shall be governed by and construed under the laws of the
State of New York, without regard to its rules governing conflicts of laws.

(c) This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter herein and supersedes all prior
discussions and agreements.

(d) This Agreement shall be binding upon and inure to the benefit of the parties
hereto, their successors and assigns.

 

-1-



--------------------------------------------------------------------------------

(e) This Agreement may be executed in counterparts, each of which shall be
deemed an original.

(f) The parties hereto agree to execute any additional documents necessary to
carry out the purposes of this Agreement.

(g) Any party’s failure to enforce any provision or provisions of this Agreement
shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party thereafter from enforcing each and every
other provision of this Agreement. The rights granted herein are cumulative and
shall not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.

(h) In the event one or more of the provisions of this Agreement should, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.

(i) All costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
or expenses.

(j) Each party hereto acknowledges and agrees that it has been represented, or
had the opportunity to be represented, by independent counsel of its own
choosing and that it has had the full right and opportunity to consult with its
respective attorney(s), that to the extent, if any, that it desired, it availed
itself of this right and opportunity, that it or its authorized officers (as the
case may be) have carefully read and fully understand this Agreement in its
entirety and have had it fully explained to them by such party’s respective
counsel, that each is fully aware of the contents thereof and their meaning,
intent and legal effect (including with respect to tax matters), and that it or
its authorized officer (as the case may be) is competent to execute this
Agreement and has executed this Agreement free from coercion, duress or undue
influence. If an ambiguity or question of intent or interpretation arises, then
this Agreement will be construed as if drafted jointly by the parties to this
Agreement, and no presumption or burden of proof will arise favoring or
disfavoring any party to this Agreement by virtue of the authorship of any of
the provisions of this Agreement.

(Signature Pages Follow)

 

-2-



--------------------------------------------------------------------------------

The parties hereto have executed this Stock Purchase Agreement as of the day and
year first set forth above.

 

PURCHASER: QUANTUM CORPORATION By:  

/s/ Shawn Hall

Name:   Shawn Hall Title:   SVP, General Counsel SELLER: TENNENBAUM
MULTI-STRATEGY MASTER FUND By:   Tennenbaum Capital Partners, LLC Its:  
Investment Advisor By:  

/s/ Eric Pagel

Name:   Eric Pagel Title:   Managing Partner